i          i        i                                                                              i       i        i




                                     MEMORANDUM OPINION

                                              No. 04-09-00337-CR

                                             IN RE Fred FLORES

                                       Original Mandamus Proceeding1


PER CURIAM

Sitting:          Karen Angelini, Justice
                  Phylis J. Speedlin, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: July 1, 2009

PETITION FOR WRIT OF MANDAMUS DENIED AS MOOT

           On June 8, 2009, relator Fred Flores filed a petition for writ of mandamus, seeking to compel

the trial court to rule on his second motion for DNA testing filed on December 22, 2008. However,

on June 16, 2009, the trial court signed an order denying relator’s second motion for DNA testing.

Therefore, the petition for writ of mandamus is now moot.

           Accordingly, we deny the petition for writ of mandamus and all other relief requested as

moot.

                                                                         PER CURIAM

DO NOT PUBLISH


         … This proceeding arises out of Cause No. 2005-CR-8161, styled State v. Flores, in the 226th Judicial District
           1

Court, Bexar County, Texas, the Honorable Sid L. Harle presiding.